DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Status of Prosecution

1.	Claims 1-12 are pending.  

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on May 12, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
4.	Claims 1-12 are directed to selecting and displaying patient information, which is considered an observation and evaluation.  Observations and Evaluations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Concept performed in the human mind). This could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations, personal behaviors). A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-12 are directed to an apparatus comprising a processor.  Accordingly, the claims fall within the four statutory categories of inventions (an apparatus) and will be further analyzed under step 2 of the Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth a device, in the following limitations:
generate a plurality of sets of virtual patient information in each of which patient attribute information, at least one medical action, at least one medical event, and at least one test result are associated with one another; 
receive a user’s operation of selecting one of the sets of virtual patient information; and 
display the event and the medical action included in the selected piece of virtual patient information in time series, and 
display the event and the medical action included in the selected piece of virtual patient information in time series.

The above-recited limitations set forth an arrangement where the user selects a set of patient information and the information is displayed.  This arrangement amounts to both an observation (receiving data and requesting a record) and an evaluation (displaying the information).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Further, these actions, when considered both individually and as a whole are directed to actions that facilitate generating patient data. This arrangement amounts to both a marketing or sales activities or behaviors and business relations. Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims do recite additional limitations:  
            A processing apparatus
	A display device
	        
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
 	[0093] The term “processor” used in the above description includes, for example, central processing units (CPUs), graphics processing units (GPUs), or circuits such as application specific integrated circuits (ASICs) and programmable logic devices including simple programmable logic devices (SPLDs), complex programmable logic devices (CPLDs), and field programmable gate arrays (FPGAs). The computer programs may be directly incorporated into the circuitry of the processor instead of storing the computer programs in the storage 120. In this case, the processor reads and executes the computer programs incorporated into the circuitry so as to achieve the functions.
 	[0094] The computer programs executed by the processor may be stored in a computer-readable storage medium such as a compact disc read-only memory (CD-ROM), a flexible disk (FD), a compact disc-recordable (CD-R), and a digital versatile disc (DVD). The computer programs may be stored in a computer connected to a network such as the Internet, and downloaded via the network so as to be provided or distributed.
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving a request for information and displaying the information equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
The dependent claims, 2-12,  merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2002/0188467, Eke, et al., hereinafter Eke. 
7.	Regarding claim 1, Eke discloses a medical information processing apparatus comprising processing circuitry and a hardware display device, the processing circuitry configured to: 
generate a plurality of sets of virtual patient information in each of which patient attribute information, at least one medical action, at least one medical event, and at least one test result are associated with one another, (page 3, para. 34, The Medical Virtual Resource Network (hereinafter "MVRN") allows hospital labs, test centers, outside x-ray and other labs to electronically send results, images and graphic charts to the point of use without the use of courier service or delegating patients to chase after their test results. MVRN ensures that patients give their only information once. Different personnel involved in each particular case will have easy, visual interactive access to same information without querying patients.); 
receive a user’s operation of selecting one of the sets of virtual patient information, (page 2, para. 24, The medical virtual resource network is not intended as a computerized doctor, but simply as an aid to physicians to improve their access to needed information and streamline insurance and pharmaceutical procedures.); and 
cause the hardware display device to display the event and the medical action included in the selected piece of virtual patient information in time series, (page 5, para. 43, The MVRN will retrieve from a medical record archive and display on the medical service provider's computer screen the standards for hospitalization of the patient consistent with the medical condition or the outpatient electronic prescription protocol.), and 
the hardware display device configured to display, under control of the processing circuitry, the event and the medical action included in the selected piece of virtual patient information in time series, (page 5, para. 43, The MVRN will retrieve from a medical record archive and display on the medical service provider's computer screen the standards for hospitalization of the patient consistent with the medical condition or the outpatient electronic prescription protocol).
8.	Regarding claim 2, Eke discloses the apparatus of claim 1 as described above.    Eke further discloses wherein the processing circuitry is configured to 
receive a user’s operation of changing the event or the medical action displayed on the hardware display device, (pages 5-6, para. 45, The MVRN displays only the information necessary to achieve the immediate transaction. To this end, five levels of security are used. Now with reference to the schematic drawing of FIG. 4, first and most secure are the hardwired business to business connections. This connection would include direct connection from insurance companies to hospitals, hospitals to doctor's offices and insurance companies to pharmacies. The second level includes an internet web network where information is passed in encrypted format. This second level includes information transferred through the MVRN data center which links insurance providers with doctors' offices and their electronic input devices, hospitals, pharmacies, patients and government agencies, universities, journals treatises and other reference sources.), and 
change the event or the medical action displayed on the hardware display device based on the operation received, correlation information indicating a correlation between the medical action and the test result, and an occurrence condition of the individual event, (page 5, para. 43, the diagnostic protocol for patients having medicare coverage. Upon submission of a Smart Medical Card the MVRN contacts the medicare administration network on a business to business interface while simutaneously activating the patient's medical profile, opening the medicare treatment window protocol with a patient clinical diagnosis showing a summary of the range of tests and radiology consistant with the patient's medical condition. The MVRN will retrieve from a medical record archive and display on the medical service provider's computer screen the standards for hospitalization of the patient consistent with the medical condition or the outpatient electronic prescription protocol).
9.	Regarding claim 3, Eke discloses the apparatus of claims 1 and 2 as described above.    Eke further discloses wherein the processing circuitry is configured to 
when the user’s operation received is an operation of changing the medical action, estimate a change in the test result of the piece of virtual patient information displayed on the hardware display device in accordance with the operation of changing the medical action and the correlation information, and estimate a timing when the test result Satisfies the occurrence condition as an occurrence timing of the event, (pages 3-4, table, Auto searches patient medical record updates, page 5, para. 43, the diagnostic protocol for patients having medicare coverage. Upon submission of a Smart Medical Card the MVRN contacts the medicare administration network on a business to business interface while simutaneously activating the patient's medical profile, opening the medicare treatment window protocol with a patient clinical diagnosis showing a summary of the range of tests and radiology consistant with the patient's medical condition. The MVRN will retrieve from a medical record archive and display on the medical service provider's computer screen the standards for hospitalization of the patient consistent with the medical condition or the outpatient electronic prescription protocol), and   
change a display position of the event displayed on the hardware display device in accordance with the occurrence timing estimated, (pages 3-4, table, Auto searches patient medical record updates,).
10.	Regarding claim 4, Eke discloses the apparatus of claims 1-3 as described above.    Eke further discloses wherein the processing circuitry is configured to 
determine whether a content of the medical action changed by the user’s operation conflicts with a predetermined condition, (page 5, para. 40, the MVRN conducts an automatic search for a generic alternative drug, any conflict with existing therapy or condition, allergic reaction, then confirms dosage and provides the doctor and patient with a three dimensional image of the tablet or liquid formulation), and 
cause the hardware display device to display a warning when the content of the medical action changed by the user’s operation is determined to conflict with the predetermined condition, (page 5, para. 40, Where there is a conflict or incompatibility with either current medication or the possibility of a allergic reaction or over or under dosage, a response will be produced by a warning flash on the electronic clipboard or desktop and voice report. Upon completion of the automatic review a green flash will appear on the screen.).
11.	Regarding claim 5, Eke discloses the apparatus of claims 1-4 as described above.    Eke further discloses wherein the processing circuitry is configured to 
determine whether the change in the test result based on the operation of changing the medical action exceeds a predetermined change amount, (page 5, para. 39, The physician then has the ability to forward lab and radiology tests electronically to the hospital via the MVRN if necessary and/or forward the information to another medical professional for a second opinion from another doctor at the hospital or even a distant university or specialist. The doctor can request from the MVRN a case study to compare treatment options as well as information from treatises, journals, and physician's desk references. Next the physician writes up the treatment (or uses a voice recorder) and orders applicable tests which are analyzed and uploaded onto the clipboard or desktop or archived in the server.), and 
cause the hardware display device to display a warning when the change in the test result is determined to exceed the predetermined change amount, (page 6, para. 50,  test result upload indicator lights 156 which flash red, green or yellow).
12.	Regarding claim 6, Eke discloses the apparatus of claims 1-3 as described above.    Eke further discloses wherein the processing circuitry is configured to 
receive a user’s operation of adding a new event to the selected piece of virtual patient information, (page 5, para. 40,  The MVRN automatically reviews the patient's past medication history to ensure compatibility with the new prescription, automatically dials into the patient's health insurance carrier to confirm prescription coverage, deductible and copayment. Where there is a conflict or incompatibility with either current medication or the possibility of a allergic reaction or over or under dosage, a response will be produced by a warning flash on the electronic clipboard or desktop and voice report. Upon completion of the automatic review a green flash will appear on the screen. ), 
estimate a timing when the test result included in the selected piece of virtual patient information satisfies the occurrence condition as the occurrence timing of the added event, (pages 3-4, table, Auto searches patient medical record updates, page 5, para. 43, the diagnostic protocol for patients having medicare coverage. Upon submission of a Smart Medical Card the MVRN contacts the medicare administration network on a business to business interface while simutaneously activating the patient's medical profile, opening the medicare treatment window protocol with a patient clinical diagnosis showing a summary of the range of tests and radiology consistant with the patient's medical condition. The MVRN will retrieve from a medical record archive and display on the medical service provider's computer screen the standards for hospitalization of the patient consistent with the medical condition or the outpatient electronic prescription protocol), and 
display the added event at a display position based on the estimated occurrence timing, (page 5, para. 40, Where there is a conflict or incompatibility with either current medication or the possibility of a allergic reaction or over or under dosage, a response will be produced by a warning flash on the electronic clipboard or desktop and voice report. Upon completion of the automatic review a green flash will appear on the screen).
13.	Regarding claim 7, Eke discloses the apparatus of claims 1-3 as described above.    Eke further discloses wherein the processing circuitry is configured to 
 	receive an operation of selecting a simulation purpose, (page 6, para. 50, a change screen button 136 which facilitates the change of the screen from a viewer to a writing tablet, a change screen button 138 for changing the screen to display incoming or stored information, button for sending prescription or insurance verification 140, the electronic sensor proboscope chamber 142, the probe chamber removable cap 144, controls for audio video view, search edit functions 146, the electronic compact proboscope 148 shown as having a pen shape for testing saliva, urine, blood, mucous, a scroll screen 150 for use as a writing pad and for viewing retrieved programs having a size of about 6.times.8 and 1/2 inches, embedded microfilm 152 for medical scans, digitized charts, x-rays and video chip processor 154, test result upload indicator lights 156 which flash red, green or yellow, prescription, lab, insurance verification request button 158, proboscope electronic adapter 160 which includes its own microprocessor, the print control button 161, the volume and channel and picture adjustment control panel 162, cd/dvd viewer player 164 for inputting information onto the ROM and a microfilm paper printer), 
identify a medical action and a test result influencing the occurrence timing of the event related to the selected purpose based on the correlation information and the occurrence condition, (pages 3-4, table, Auto searches patient medical record updates, page 5, para. 43, the diagnostic protocol for patients having medicare coverage. Upon submission of a Smart Medical Card the MVRN contacts the medicare administration network on a business to business interface while simutaneously activating the patient's medical profile, opening the medicare treatment window protocol with a patient clinical diagnosis showing a summary of the range of tests and radiology consistant with the patient's medical condition. The MVRN will retrieve from a medical record archive and display on the medical service provider's computer screen the standards for hospitalization of the patient consistent with the medical condition or the outpatient electronic prescription protocol), and 
cause the hardware display device to display the medical action and the test result identified as influencing the occurrence timing of the event, (page 5, para. 40, Where there is a conflict or incompatibility with either current medication or the possibility of a allergic reaction or over or under dosage, a response will be produced by a warning flash on the electronic clipboard or desktop and voice report. Upon completion of the automatic review a green flash will appear on the screen).
14.	Regarding claim 8, Eke discloses the apparatus of claims 1-3 and 7 as described above.    Eke further discloses wherein the processing circuitry is configured to 
receive an operation of selecting, as the purpose, to change the Last event included in the piece of virtual patient information displayed on the hardware display device, (page 5, para. 40, Where there is a conflict or incompatibility with either current medication or the possibility of a allergic reaction or over or under dosage, a response will be produced by a warning flash on the electronic clipboard or desktop and voice report. Upon completion of the automatic review a green flash will appear on the screen), and 
cause the hardware display device to display at least one different event substitutable for the last event as a substitutable event candidate, (page 5, para. 40, Where there is a conflict or incompatibility with either current medication or the possibility of a allergic reaction or over or under dosage, a response will be produced by a warning flash on the electronic clipboard or desktop and voice report. Upon completion of the automatic review a green flash will appear on the screen).
15.	Regarding claim 9, Eke discloses the apparatus of claim 1 as described above.    Eke further discloses wherein the processing circuitry is configured to cause the hardware display device to display a financial index corresponding to the piece of virtual patient information displayed on the hardware display device, (page 5, para. 40, Where there is a conflict or incompatibility with either current medication or the possibility of a allergic reaction or over or under dosage, a response will be produced by a warning flash on the electronic clipboard or desktop and voice report. Upon completion of the automatic review a green flash will appear on the screen).
16.	Regarding claim 10, Eke discloses the apparatus of claim 1 as described above.    Eke further discloses wherein 
the event is hospital admission, hospital discharge, hospital transfer, or death, (page 4, para.36, This can be accomplished either by telephone to the doctor's office or hospital. It should also be apparent that in an emergency situation, the hospital may be contacted by emergency personnel on behalf of the patient. Next the patient provides to the doctor or hospital a medical identification number and a description of medical symptoms which would indicate whether an emergency situation is present and if so what hospital is the destination), 
the patient attribute information is information in which an age, a gender, and an injury/disease name of a patient, and the last event occurring in connection with the patient in a medical institution are associated with each other, (pages 3-4, Table, Digitized patient records), and
	the processing circuitry is configured to generate the virtual patient information based on medical record information having a common piece of the patient attribute information out of a plurality of sets of medical record information indicating records of medical actions actually given to a plurality of patients in the medical institution, (page 2, pra. 24, the present invention provides an information network that integrates voice interactive, text interactive and streaming video on high speed optical and satellite connection to deliver virtual information to physicians, nurses, pharmacists and patients.).
17.	Regarding claim 11, Eke discloses the apparatus of claim 1 as described above.    Eke further discloses wherein, in each of the plurality of virtual patient information, the at least one medical action is associated with at least one test result that is found to have a correlation with the at least one medical action, (pages 3-4, table, Auto searches patient medical record updates, page 5, para. 43, the diagnostic protocol for patients having medicare coverage. Upon submission of a Smart Medical Card the MVRN contacts the medicare administration network on a business to business interface while simutaneously activating the patient's medical profile, opening the medicare treatment window protocol with a patient clinical diagnosis showing a summary of the range of tests and radiology consistant with the patient's medical condition. The MVRN will retrieve from a medical record archive and display on the medical service provider's computer screen the standards for hospitalization of the patient consistent with the medical condition or the outpatient electronic prescription protocol).
18.	Regarding claim 12, Eke discloses the apparatus of claims 1 and 11 as described above.    Eke further discloses wherein the processing circuitry is configured to estimate the correlation between the at least one medical action and the at least one test result based on at least a temporal relation between a time corresponding to the at least one medical action and a time corresponding to the at least one test result, (pages 3-4, table, Auto searches patient medical record updates, page 5, para. 43, the diagnostic protocol for patients having medicare coverage. Upon submission of a Smart Medical Card the MVRN contacts the medicare administration network on a business to business interface while simutaneously activating the patient's medical profile, opening the medicare treatment window protocol with a patient clinical diagnosis showing a summary of the range of tests and radiology consistant with the patient's medical condition. The MVRN will retrieve from a medical record archive and display on the medical service provider's computer screen the standards for hospitalization of the patient consistent with the medical condition or the outpatient electronic prescription protocol).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Patient-controlled medical information system and method (US 6988075 B1) teaches an electronic medical record system and service is disclosed for centrally storing patients medical records electronically on a database for patient-controlled remote access by both patients and medical providers. The system stores a plurality of patient medical records on a medical information database via a medical information server connected to a network. A plurality of medical provider computers connected to the network have software to communicate with the medical information server. Patients supply authorization means to allow medical provider computers to access patient-selected portions of the patient's medical record for viewing and updating of the patient's medical record. Additionally, patients can access all portions of their medical record using browser software on any browser-enabled device connected to the network.
B.	Management of health care data (US 20070061393 A1) teaches systems and methods for syndication and management of structured and unstructured data to assist institutional healthcare delivery, healthcare providers' practices, healthcare providers' group practices, collaborative academic research and decision making in healthcare, including through the utilization of medical devices and healthcare pools.
 	C.	SYSTEM AND METHOD FOR VIRTUAL HEALTH SERVICES (US 20080288293 A1) teaches a system and method for allowing health providers and patients to communicate from a remote location independent of physical location is disclosed. Health codes are provided to a health provider after the health provider registers with an online website. The code allows the provider access to a medical records database. A patient health code is further established, such that the patient is also allowed access to the medical records database, whereby an interactive communication means is provided for consultations and diagnoses regarding the records of the database.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/
Primary Examiner, Art Unit 3624